NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NOVARTIS PHARMACEUTICALS CORPORATION,
Plaintiff-Appellee, '
V.
MYLAN PHARMACEUTICALS INC.
AND MYLAN INC.,
Defendants-Appellants.
2011-1203 `
Appeal from the United States District Court for the
District of NeW Jersey in case no. 08-CV-5042, Judge
Peter G. Sheridan.
ON MOTION
ORDER
Mylan Pharmaceutica1s Inc. and My1an Inc. move to
dismiss their appeal
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dis1nissed.

NOVARTIS PHARMA V. MYLAN PHARMA
cc.
s21
2
(2) Each side shall bear its own costs
FoR THE CoURT
 0 6  /s/ Jan Horba1y
Date J an Horb a1y
Clerk
Nicholas N. Ka11as, Esq.
Larry L. Shatzer, Esq.
Issued As A Mandate:  0 6 
B.3. COUR`FE}i5§PPEALS FDR
THE FEDERAL ClRCU|T
UEC U62ll11
.lAN l'f0RBALV
CLERK